DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
In an amendment filed 12/29/2021, Applicant amended claims 1-5 and 7-10 and cancelled claims 6 and 11-20.  This amendment is acknowledged.  Claims 1-5 and 7-10 are pending and are currently being examined.
Claim Objections
Claim 5 is objected to because of the following informalities: this claim includes amendments but does not include the “(Currently Amended)” designation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said at least two vertical magnets" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the same horizontal plane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-8, and 10 are therefore rejected as they depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon US Pat. No. 7,160,170.
Yoon teaches:
In Reference to Claim 1
A magnetic building block, comprising a polyhedron, for connecting with another magnetic building block, which is also a polyhedron (connectable magnetic toy blocks 10, Fig. 4-14), comprising: 
a base comprising a polyhedron comprising at least three sides connected together so as to define at least three corners having at least three angles therebetween (block 10 has a bottom half/base 11b has 3, 4, or 5 lateral sides as the embodiments show (ex. Fig. 11a-d) with angles formed between each side formed at corners 22, at least three vertical accommodating grooves, and at least one horizontal accommodating groove (there are grooves formed for each sides, which one could consider the 4 sided embodiment to have 3 vertical accommodating grooves (ex. the top, left, and right grooves 14 of Fig. 6, as at least 3 grooves 14 they have a vertical component/height) and 1 horizontal 
a cover configured to connect with said base and cover said at least three vertical accommodating grooves and said at least one horizontal accommodating groove (top housing portion 11a connects with the base 11b to cover the grooves 14); 
at least one horizontal magnet disposed within said at least one horizontal accommodating groove and having opposite pole directions (1 magnet 15 with opposite polar ends (N/S, Fig. 9) is disposed within each groove 14, wherein the horizontal bottom groove has a magnet 15 therein, Fig. 6); and 
at least three vertical magnets disposed within said at least three vertical accommodating grooves respectively and having opposite magnetic pole directions (1 magnet 15 with opposite polar ends (N/S, Fig. 9) is disposed within each groove 14, wherein the three vertical grooves as defined above each has a magnet 15 therein, Fig. 6), said magnetic pole directions of two adjacent vertical magnets of said at least two vertical magnets being opposite to each other (the magnets 15 are movable such that adjacent magnets may be placed with opposite polar directions), and wherein at least one of said at least three vertical magnets is disposed within one of said at least three corners of said polyhedron (each groove includes a portion which extends to the corner 22, Fig. 5-6, 11).  
In Reference to Claim 2
The magnetic building block according to Claim 1, wherein: said at least one horizontal magnet comprises a plurality of horizontal magnets, said at least one horizontal accommodating groove comprises a plurality of horizontal accommodating grooves, and said plurality of horizontal magnets and said plurality of horizontal accommodating grooves are equal in number (in the embodiment of Fig. 11D, which includes 5 grooves, may be considered as 3 vertical accommodating grooves and 2 horizontal accommodating grooves (which meets plurality), which contain 1 magnet each (2 total)).  
In Reference to Claim 3

In Reference to Claim 4
The magnetic building block according to Claim 1, wherein: said at least one horizontal magnet has a predetermined length dimension and a predetermined thickness dimension (each magnet 15 has a length dimension (ex. vertical length) and a thickness (width), Fig. 9); and said at least one horizontal magnet is able to rotate around a virtual axis extending along said length dimension of said at least one horizontal magnet (the magnet 15 is round and freely movable in the groove and therefore capable of rotating around a virtual axis along a length dimension).  
In Reference to Claim 5
The magnetic building block according to Claim 1, wherein: said base has a cross-sectional configuration which is selected from the group a rectangular shape, a square shape, and a triangular shape, and said cover has a cross- sectional shape corresponding to said cross-sectional shape of said base (the cover and base 11a/b have matching shapes which may include squares, rectangles, triangle, etc., Fig. 5, 11a-d).  
In Reference to Claim 7
The magnetic building block according to Claim 1, wherein: at least two of said at least three vertical magnets and said at least one horizontal magnet are disposed alternately (with the horizontal magnet being in the horizontal bottom groove 14, this places at least the magnets 15 in the left and right vertical grooves 14 disposed alternately with the horizontal groove/magnet, Fig. 6).  
In Reference to Claim 8
The magnetic building block according to Claim 1, wherein: said magnetic pole direction of one of said at least three vertical magnets is from a north pole of said one of said at 
In Reference to Claim 9
The magnetic building block according to Claim 1, wherein: said magnetic poles of said at least  three vertical magnets in the same horizontal plane are arranged in a manner selected from a first manner and a second manner, said first manner being a north pole, a south pole, a north pole, and a south pole, and the second manner being a south pole, a north pole, a south pole, and a north pole (each vertical magnet 15 is freely movable and within the same horizontal plane to allow for either manner to be achieved, Fig. 6-9).  
In Reference to Claim 10
The magnetic building block according to Claim 1, wherein: said magnetic pole direction of each one of said at least three vertical magnets is along a length dimension of each one of said at least three vertical magnets, and said magnetic pole direction of said at least one horizontal magnet is along a thickness dimension of said at least one horizontal magnet (each half of magnet 15 contains an opposite pole N/S, where the pole direction extends through the body along a length dimension of the magnet body, wherein this may also be considered a thickness (if the horizontal magnet is turned with its poles .  
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1-5 and 7-10 under Vicentti and/or Haughey et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoon.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Yoon (2006/0240737), Hunts (6,749,480), Fein (9,643,100), Purns (9,873,062), Klepper (2015/0065007), all teach similar magnetically connectable building blocks.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711